Mr. Chief Justice Shepard
delivered the opinion of the Court:
As in the case of George Allison, submitted at the same time-with this, [ante, 188] the Secretary of the Interior appeals from an order of the supreme court of the District of Columbia directing him to erase the marks indicating the cancelation of relator’s name [Ida Allison] from the approved roll of members-of the Cherokee Nation, and restore his name to said roll.
The facts relating to the membership of relator of said nation, and to the entry of her name on the roll preparatory to *191allotment of lands and distribution of funds, and the attempted cancelation thereof, are identical with those shown in the said case of George Allison, with this immaterial exception, namely, that, while a certificate of allotment has been issued to the relator, no patent thereon has yet been issued to her.
As in the case of George Allison, for the reasons give in the opinion in the case of Garfield v. United States ex rel. Goldsby, [ante, 177] the order appealed from will be affirmed, with costs. It is so ordered.

Affirmed.

A writ of error to the Supreme Court of the United States was allowed January 6, 1908.